Citation Nr: 1613682	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (diabetes).

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to a rating in excess of 60 percent for service-connected nephropathy.

4.  Entitlement to a rating in excess of 20 percent for service-connected diabetes.

5.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity neuropathy.

6.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity neuropathy.

7.  Entitlement to a rating in excess of 20 percent for service-connected left knee Osgood-Schlatter disease.

8.  Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis.

9.  Entitlement to a rating in excess of 30 percent for service-connected vision disorder.

10.  Entitlement to a separate compensable rating for service-connected erectile dysfunction.

11.  Entitlement to automobile or other conveyance and adaptive equipment.

(The issue of entitlement to attorney fees will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In December 2008 and May 2010, the Board remanded the Veteran's claim for further development.

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2011, the Board again remanded the Veteran's claim for further development.  In December 2013, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In October 2014, the Board remanded the Veteran's claim for further development consistent with the JMR.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for ischemic heart disease, entitlement to increased ratings for service-connected nephropathy, diabetes, bilateral lower extremity neuropathy, left knee Osgood-Schlatter disease, left knee arthritis, a vision disorder, and erectile dysfunction, and entitlement to automobile or other conveyance and adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused or aggravated by a service-connected disability, or was the result of his presumed herbicide exposure therein.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran also had the opportunity to testify at a hearing before the Board.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which have been associated with the claims file).  The Court granted the JMR because the VA examiner's opinions were not adequate as they did not discuss herbicide exposure or service connection on a direct basis.  However, this has been addressed in the most recent VA opinion, as discussed below, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the most recent medical opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

In addition, recent findings indicate that herbicides were also used in Korea.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  However, hypertension is not among the diseases that have been presumptively linked to herbicide exposure by VA.

The Veteran filed a service connection claim for hypertension in August 2003, which was denied by the July 2004 rating decision.  The Veteran believes that his hypertension is secondary to his service-connected diabetes, which was granted service connection by the Board in a September 2011 decision finding the Veteran had presumed herbicide exposure, or secondary to herbicide exposure.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Hypertension is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide exposure is not warranted.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension rendered by a medical officer during his service.  While his blood pressure was 148/72 at his separation examination in September 1970, he was not diagnosed with hypertension.  He also denied having any high blood pressure.  Furthermore, at a VA examination just after his separation from service in December 1970, his blood pressure was normal at 110/78.

Medical records after his service do not show that he was diagnosed with hypertension within a year of separation.  It is not until more than 20 years after his separation from service in 1992 that the medical records show he had elevated blood pressure readings.  In 1994, he was placed on hypertension medications.  Furthermore, at the May 2012 VA examination for hypertension, which is discussed below, he reported he was not diagnosed with hypertension until 1976, six years after his separation from service.

As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden supra.

In May 2012, the Veteran was afforded a VA examination for his hypertension.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely as not caused by or related to his active service.  The examiner noted that STRs contained no evidence of persistent elevated blood pressure and that transient mild elevated blood pressure could be due to stress.  In January 2013, the examiner restated his May 2012 opinion.

In response to the JMR, another medical opinion was sought.  In July 2015, a VA examiner reviewed the Veteran's entire claims file and medical literature by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides.  The examiner opined that it was not likely the Veteran's hypertension was incurred in active service as the record contained no evidence of diagnosis or treatment for hypertension during his active service.  The examiner opined that it was less likely as not that the Veteran's hypertension was caused by his presumed exposure to herbicides during active service.  The examiner noted that hypertension was an extremely common disease in the general population and a review of the medical literature showed no such association.  The examiner reported that the medical article by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides was essentially inconclusive.  The examiner opined that the Veteran's hypertension was less likely than not caused by his service-connected diabetes.  The examiner noted that while diabetes and hypertension share a common pathway, these pathways interact and influence each other; however, both diabetes and hypertension were the end results of the metabolic syndrome and may develop one after the other in the same individual.  The examiner opined that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes.  The examiner again explained that diabetes and hypertension were the end result of the metabolic syndrome and that the weight of the peer-reviewed medical literature was against such an aggravation relationship.  In addition, the examiner noted that the Veteran had several medical conditions, including obesity, which were very important risk factors in hypertension.

After weighing all the evidence, the Board finds great probative value in the July 2014 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension was either due to his herbicide exposure or caused by his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of diabetes causes or aggravates hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension or metabolic disorders such as diabetes.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.


REMAND

In March 2014, the RO denied entitlement to increased ratings for service-connected nephropathy, diabetes, bilateral lower extremity neuropathy, left knee Osgood-Schlatter disease, left knee arthritis, a vision disorder, and erectile dysfunction.  The RO also denied entitlement to service connection for ischemic heart disease.  The Veteran filed a Notice of Disagreement in September 2014 regarding the March 2014 rating decision.

In March 2015, the RO denied entitlement to automobile or other conveyance and adaptive equipment.  The Veteran filed a Notice of Disagreement in May 2015 regarding the March 2015 rating decision.

These notices of disagreement are still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to service connection for ischemic heart disease, entitlement to increased ratings for service-connected nephropathy, diabetes, bilateral lower extremity neuropathy, left knee Osgood-Schlatter disease, left knee arthritis, a vision disorder, and erectile dysfunction, and entitlement to automobile or other conveyance and adaptive equipment; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


